                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



RODERICK WILLIAM LEAR,                      No. 1:15-cv-01903-DAD-JDP (PC)

              Plaintiff,

       v.

JOHNATHAN AKANNO AND
JENNIFER PALOMINO,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                     /

Roderick William Lear, CDCR # H-28226, a necessary and material witness in a settlement
conference in this case on July 9, 2019, is confined in California State Prison, Corcoran (COR),
in the custody of the Warden. In order to secure this inmate's attendance it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Erica P. Grosjean at the U. S. District Court, Courtroom #10, 2500
Tulare Street, Fresno, California 93721, on Tuesday, July 9, 2019 at 10:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, COR, P. O. Box 8800, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Grosjean at
the time and place above, until completion of the settlement conference or as ordered by the
court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: June 14, 2019
IT IS SO ORDERED.


Dated:   June 14, 2019
                         UNITED STATES MAGISTRATE JUDGE
